DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 22 may 2018. Claim(s) 1-10 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 17 May 2019 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
(A) At line 24: "cylindrical rod and" is suggested to be ---cylindrical rod, and---. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding Claim(s) 1:
(i)	Claim(s) 1 recite(s) "a hole opening in a region of the inner and outer faces.” Thus, claim(s) 1 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear as to how many holes there are. The claim as written encompasses embodiment with a single hole through one branch at the inner and outer faces and, alternatively, each branch comprises a hole at the inner and outer faces. The most relevant portion of the specification, found by the Office, at the figures discloses holes through each branch. However, claim 1 is unclear about the location of the holes. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. 

(ii)	Claim(s) 1 recite(s) "a cylindrical axle configured to be received in holes fixedly joined to the first and second branches and the arm.” Thus, claim(s) 1 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear if the "holes fixedly joined" are the same holes previously claimed or different holes (i.e. it is unclear as to how many holes are present). The most relevant portion of the specification, found by the Office, at the figures discloses the axle extends through two holes – one hole at each branch. However, claim 1 initially recites “a hole” and it is unclear if this element is being reference by the later terminology of “holes.” Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. 

	(B)	Claims 2-10 are rejected due to dependence from claim 1.


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,320,443 to Lien et al. teaches a connecting pin joining a plurality of elements having attachment apertures. The pin extending through an axial that is conical. US 1,943,364 to Betz teaches a connecting pin extending through a clevis and the axle is tapered. US 1,120,367 to Booraem et al. teaches a connection through an axle and a tapered insert. 

Allowable Subject Matter
Claim(s) 1 allowed.

Claim(s) 2-10 depend from claim 1. 

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 1:
Claim(s) 1 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “an insert configured to be fitted on the cylindrical rod between the nut and the first end of the cylindrical rod” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, Booraem teaches an insert between a nut and a first end of a rod, however it would not have been obvious to modify applicant's admitted prior art or other clevis arrangements disclosed in Lien et al and Betz because the insert of Booraem deforms the axle because the axle is made of a malleable material and such a modification would cause issues extending between the gaps of the pivoting arm and branches. Furthermore, though Betz teaches tapered inserts at both ends of the rod in a clevis arrangement, the inserts expand an axle of the arm only while Applicant's admitted prior art and US 8,657,543 to Fabre et al. disclose an axle extends along entire length of bolt and the expansion takes place at the end of the bolt (e.g. within a branch).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745